WILLSON, District Judge.
Exceptions were filed to the libel in this case upon the ground that the services set forth were not of a maritime character, and that this court has no jurisdiction. I am satisfied, however, they cannot be sustained. The services of a steam tug, in hauling off a sailing vessel aground, are of a very meritorious description; if the vessel were aground upon a lee shore, exposed to the open lake, they might amount to a salvage service. In any event, they could not be less meritorious than tow-age, and this court has already held, in the case of The Acadia [Case No. 24], that a lien exists for towage. I think the contract in this case is a maritime one, within the definition laid down in De Lovio v. Boit [Id. 3,776].
Exceptions overruled.